Motion Granted, Judgment Reversed and Rendered, and Memorandum
Opinion filed December 7, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00599-CV

              CINDY MARTIN AND JULIE JONES, Appellants

                                         V.

                         NEIL DON BROWN, Appellee

                    On Appeal from the Probate Court No. 1
                            Harris County, Texas
                      Trial Court Cause No. 498916-401


                          MEMORANDUM OPINION

      This is an appeal from a final judgment signed October 8, 2021.            On
November 24, 2021, the parties filed a joint motion to dismiss the appeal and, as one
requested form of relief, reverse the trial court’s judgment and render the parties’
agreed judgment. See Tex. R. App. P. 42.1(a)(2)(A); 43.2(c). The motion is granted,
the trial court’s judgment is reversed, and we hereby render judgment in accordance
with the parties’ agreed judgment.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.